1 Reported in 226 N.W. 206.
Defendant appeals from an order denying his motion for a new trial. *Page 119 
Defendant, with another, was charged in the indictment with the crime of grand larceny in the first degree. He was tried separately, and the jury found him guilty of grand larceny in the second degree.
The indictment was lengthy and in detail set forth the necessary facts to constitute an offense. It was based upon the claim that the defendant had defrauded the complaining witness, C. E. Bashe, out of store fixtures and a stock of groceries by means of false pretenses and representations. The fraud is alleged to have been perpetrated by defendant's trading five practically worthless lots to said Bashe for his said property. The means adopted to consummate the fraud were the showing to Bashe five lots, not owned by defendant, in a favorable location in the village of Columbia Heights, worth $300 each, and by stating to him that they were the ones to be conveyed in exchange for his property. The lots actually conveyed to Bashe were not in the village but were out in the country approximately three miles from the lots shown and in a sandy, uninhabited area. The value of the Bashe property so obtained far exceeded the amount necessary to constitute second degree grand larceny. A fuller recital of the facts is not necessary; many of the facts were not in dispute; there was ample evidence to sustain the verdict. There was no claim on the part of the defendant that the lots actually conveyed were ever shown to Bashe.
If the jury believed the evidence, as it had a right to, the fraud practiced on Bashe was manifest and the intent plain. Bashe believed in and relied upon the representations made to him and parted with his property, which defendant shortly disposed of. This was not merely a case of enthusiastically over-estimating the values of property, the subject of a trade.
We have carefully examined the various assignments of error here for consideration and find no ground for reversal. The conviction was properly obtained. No authorities are referred to in either brief and none need be here cited. The assigned errors will not permit a reversal.
Order affirmed. *Page 120